Exhibit 5.1 James M. Halley Q.C., 2 Derek J. Mullan, Q.C. R. Stuart Wells M. Douglas Howard W.W. Lyall D. Knott, Q.C. William A. Ruskin, 1 Patrick A. Williams Alexander Petrenko Bernard Pinsky, 4 Roy A. Nieuwenburg William C. Helgason William D. Holder Nigel P. Kent, 1 Douglas W. Lahay David W. Kington Diane M. Bell Anne L.B. Kober R. Brock Johnston Neil P. Melliship Kenneth K.C. Ing, 11, 13 Darren T. Donnelly Mark S. Weintraub Neo J. Tuytel Ross D. Tunnicliffe Kevin J. MacDonald Don C. Sihota R. Barry Fraser James A. Speakman Kerstin R. Tapping Ethan P. Minsky, 6, 7, 9 Brock H. Smith Nicole M. Byres Elaine J. Adair Peter Kenward D. Lawrence Munn, 8 John C. Fiddick R. Glen Boswall Hannelie G. Stockenstrom, 12 Bonnie S. Elster Virgil Z. Hlus, 4 Stewart L. Muglich, 8 Samantha Ip Jonathan L.S. Hodes, 1, 5 Gwendoline Allison Aaron B. Singer L.K. Larry Yen, 10 Peter M. Tolensky Jane Glanville Thea L. Koshman, 1 Allyson L. Baker, 3 Warren G. Brazier, 4 Amy A. Mortimore Veronica P. Franco Krista Prockiw Jeffrey F. Vicq, 15 Brent C. Clark Conrad Y. Nest, 10 C. Michelle Tribe James T. Bryce Richard T. Weiland Jonathan C. Lotz Cam McTavish Lisa D. Hobman Valerie S. Dixon Niamh Pollak, 14 Satinder K. Sidhu Tasha L. Coulter David J. Fenrich Kari Richardson Vikram Dhir, 1 Adam M. Dlin Marta C. Davidson Rina J. Jaswal Sarah W. Jones Michal Jaworski Tristin R. Lee Jun Ho Song, 4, 8, 16 Shauna K.H. Towriss R. Brad Kielmann Kyle M. Wilson Kristine P. All Pratibha Sharma July 2, 2008 LML
